DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 01/30/2019. It is noted, however, that applicant has not filed a certified copy of the CN 201310091061.6 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because:
-the Figures comprise faint lines throughout the drawings that do not appear to be sufficient for reproduction according to 37 CFR 1.84(l) as “every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined”.   
-Sectional views “A-A” and “B-B” shown in Figures 4 and 5, respectively, taken from Figure 3, should instead be designated by Arabic or Roman numerals corresponding to the view number of the sectional view per  37 CFR 1.84(h)(3). For example, in Figure 3, the cross sectional views “A” and “B” should be designated as with the Figure number showing the cross sectional view. Note the specification should also be updated accordingly. 


Claim Objections
Claims 1, 2, and 6 are objected to because of the following informalities:  
-Claim 1 should be rewritten according to conventional USPTO format. In line 1, “comprising” should be followed by a colon and the following limitations should be indented on the following line to clearly delineate the preamble of the claim from the body of the claim. Further each structural feature should be indented on a following line. See the manner in which the claim is addressed in “Examiner’s Comment” below.

 -Claim 6, lines 2-3 “the right side of the upper end” should instead be “a right side of an upper end”.
.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 6-7 recite “the opposite nail guide plates are arranged in funnel shape”. This limitation renders the claim indefinite for multiple reasons. First, “the opposite nail guide plates” lacks antecedent basis within the claim and therefore renders the claim indefinite. It is also unclear as to what “opposite” is intending to encompass in the context of the claim. Further, it is unclear as to what is intending to be encompassed by “arranged in funnel shape” and whether or not the opposite plates are individually formed with such a shape or together forming such a shape. 
Further regarding Claim 1, lines 14-16 recite “a matched nail push block is located in the nail push hole; the nail push block is opposite to the slide clearance in the longitudinal slideway”. This limitation renders the claim further indefinite for multiple reasons. First, it is unclear as to what “matched” is intending to encompass and further unclear what the block is “matched” thereto. It is unclear if “matched” is intending to further claim a shape configuration or merely attempting to refer to a general correspondence such as the push block being received by the push hole. Further, it is unclear as to what “opposite to the slide clearance” is intending to encompass. Specifically, it is unclear as to what direction “opposite” is referring to. 
Even further regarding Claim 1, line 20 recites “a matched piston”, lines 21-22 recite “a front piston rod matching the piston cover”, and lines 22-23 recite “a back piston rod matching the spacing hole”. These limitations render the claim further indefinite as it is unclear as to what is meant by the term matched/matching given the same explanation previous explained above (pertaining to “a matched nail push block”).
Again regarding Claim 1, lines 27-29 recite “the forward-backward reciprocating action of the piston is implemented by a first air delivery device and a second air delivery device”. This limitation renders the claim indefinite for multiple reasons. First, “the forward-backward reciprocating action” lacks antecedent basis within the claim. Secondly, this limitation renders the claim indefinite as it is unclear as to whether or not the Applicant is attempting to positively claim the air delivery devices or if this is merely an intended function of how the piston may reciprocate. In view of the dependent claims (i.e. Claim 2), since the dependent claims appear to further limit the delivery devices, it would appear these devices are intending to be positively claimed. 
Lastly regarding Claim 1, the claim comprises several limitations that lack antecedent basis within the claim and therefore render the claim indefinite. For example, “the lower surface” (line 8), “the front side” (line 11), “the rear side” (lines 11-12), “the front sidewall” (line 12), “the front orifice” (line 19) all lack antecedent basis within the claim. Note that given the amount of recitations that lack antecedent basis within the claim, each instance is not explicitly stated, however, the claim should be reviewed and corrected accordingly. See the “Examiner’s Comment” below which overcomes these issues.
Regarding Claim 2, lines 3-4 recite “the back end inner wall of piston hole” and line 7 recites “the front end inner wall of piston hole”. These limitations lack antecedent basis within the claim and therefore render the claim indefinite. 
Regarding Claim 3, line 2 recites “the outer wall of the piston” and line 4 recites “the right orifice”. These limitations lack antecedent basis within the claim and therefore render the claim indefinite. Further, lines 4-5 recite “several seal grooves; there are matched seal rings in the seal grooves”. This limitation renders the claim further indefinite as it is unclear as to what is the intended scope of the term “several” and further it is unclear as to what “matched” is intending to encompass (see the reasons given with respect to Claim 1 for further details).
Regarding Claim 4, line 3-4 recites “the end of front piston rod”, however, this limitation lacks antecedent basis within the claim. 
Regarding Claim 7, the claim recites “an upper mounting slot the left sidewall of and a lower mounting slot located normally disposed under the upper mounting slot… the upper mounting slot and lower mounting slot are connected to the longitudinal 
Claims 5 and 6 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from Claim 1 which is rendered indefinite as outlined above.
 Note that the claims are generally narrative and indefinite, failing to conform with current U.S. practice as they comprises several antecedent basis issues and other grammatical errors/inconsistencies. The claims appear to be a form of translation into English from a foreign document and since the claims are replete with grammatical and idiomatic errors, it is recommended that the claims be reviewed accordingly. Again, see the “Examiner’s Comment” below as a proposed amendment to Claim 1 to overcome such 112 and objection type issues is outlined. 




Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the objections and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention. 
Several nail supply devices for a pneumatic nail gun can be found across the art comprising a piston actuator for feeding the nails (i.e. see Novak (US Patent 3,261,526), Fisher (US Patent 3,708,097), MacDonald (US Patent 4,775,089), Young (US Patent 5,004,141), etc.) however, none of the nail supply devices within the prior art comprise the piston seat, piston and nail push block configuration as claimed.
Further attention can be brought to other supply devices for other types of fasteners. Specific attention can be brought to the disclosure of MacDonald (US Patent 3,275,191) which includes a supply device (20; Figure 1) for other types of fasteners such as nuts and nuts/washer combinations, wherein the device (20) of MacDonald comprises:
a piston seat (36) comprising:
an upper surface (of 38; Figure 3) provided with a longitudinal slideway (52; see Figures 4 and 6); 
a right sidewall (interface with cap 44) provided with a transverse slideway (slot 34; see Figures 3 and 6) connected to the longitudinal slideway (52) at a junction (See Figures 3 and 6; note that dependent on the positioning of the device, the sidewalls and surfaces can be viewed as claimed); 
wherein the longitudinal and transverse slideways (52, 34) comprise inner walls on opposing sides of the slideways (52, 34 as shown), 
wherein a slide clearance is formed between the walls (As shown); 
a lower surface provided with an output interface (116); 
wherein the upper surface (of 38) is provided with a inlet hole (i.e. opening 104 or 110; Figure 6) vertically connected to the output interface (116 via track), a front side of inlet hole is connected to a rear side of longitudinal slideway (52, as shown); 
a front sidewall of the piston seat (36) is provided with a piston hole (of cylinder 84; see Figure 5) and a push hole (opening of slot 52) adjacent to the piston hole (see Figures 3, 4 and 7), wherein the push hole is connected to the longitudinal slideway (52 as shown);
a front orifice of the piston hole (84; Figure 5); 
a rear sidewall provided with a spacing hole (98) connected to the piston hole (84); 
a push block (shuttle 58) located in the push hole (as shown), wherein the nail push block (58) comprises a shape which matches a shape of the nail push hole (as shown), wherein the push block (58) is configured to extend into the longitudinal slideway (52 as shown), wherein a width of nail push block is smaller than a width of the slide clearance (note this must be true as otherwise the block/shuttle 58 will not perform as disclosed); 
a piston (82) located in the piston hole (84), wherein the piston (82) comprises a shape which matches a shape of the piston hole (84; Figure 5), wherein the piston further comprises:
a front end provided with a front piston rod (86), wherein the front piston rod (86) comprises a shape which matches a shape of the front orifice, and wherein the front piston rod (86) is connected to the push block (58 via 88; see Figure 8);
and
a first air delivery device (via fitting 100; Figure 5) and a spring (102), wherein the air delivery device (100) implements a forward-backward reciprocating action of the piston (82; Col 3, lines 16-25).
However, as noted above, MacDonald is not a nail supply device for a pneumatic nail gun and further at least lacks:
-the inner walls provided with nail guide plates arranged in a manner forming a funnel shape, 
-an upper and lower magnets provided on an upper and lower parts of an inner wall at the junction of the slideway,
- a piston cover provided at the front orifice of the piston hole and comprising an opening matching in shape with the front piston rod,
- a back end provided with a back piston rod, wherein the back piston rod comprises a shape which matches a shape of the spacing hole, and
-a second air delivery device.

While each individual feature in which MacDonald lacks can be found across the prior art, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the supply system of MacDonald as a nail supply device (see previously mentioned nail supply devices) and further modify the invention of MacDonald to include the missing features as outlined above without the use of impermissible hindsight drawn from Applicant’s own disclosure as motivation. 
Therefore, the subject matter of Claim 1 appears to be allowable over the prior art.

Examiner’s Comment
Below is a proposed amendment to Claim 1 drafted by the examiner and considered to overcome the objections and 112 rejections outlined above while still being patentably distinguishable over the prior art of record in this application:
Marked Up Version:
1. A nail supply device for pneumatic nail gun, comprising: 
a piston seat comprising:

a right sidewallat a junction; 
wherein the longitudinal and transverse slideways comprise inner walls on opposing sides of the slideways, wherein the inner wallswherein the opposing a manner forming a funnel shape,
wherein is formed between the opposing nail guide plates; 
a lower surface 
wherein the upper surface a front side of nail inlet hole is connected to a rear side of longitudinal slideway; 
a front sidewall of the piston seat is provided with a piston hole and a nail push hole adjacent to the piston hole, wherein the nail push hole is connected to the longitudinal slideway; 
a front orifice of the piston hole; 
a rear sidewall provided with a spacing hole connected to the piston hole; 
an upper magnet provided on an upper part of an inner wall at the junction of the slideways; and
a lower magnet provided on a lower part of the inner wall at the junction of the slideways;
a , wherein the nail push block comprises a shape which matches a shape of the nail push hole,wherein the nail push block is configured to extend into wherein a a width of the slide clearance; 


a piston cover provided at the front orifice of the piston hole;
a , wherein the piston comprises a shape which matches a shape of the piston hole, wherein the piston further comprises:
 a front end , wherein the front piston rod comprises a shape which matches a shape of an opening of the piston cover such that the front piston rod extends through and wherein the front piston rod is connected to the nail push block;
 a back end , wherein the back piston rod comprises a shape which matches a shape ofand



a first air delivery device and a second air delivery device, wherein the air delivery devices implement a forward-backward reciprocating action of the piston.



Clean Version:
1. A nail supply device for pneumatic nail gun, comprising: 
a piston seat comprising:
an upper surface provided with a longitudinal slideway; 
a right sidewall provided with a transverse slideway connected to the longitudinal slideway at a junction; 
wherein the longitudinal and transverse slideways comprise inner walls on opposing sides of the slideways, wherein the inner walls are provided with nail guide plates, wherein the opposing nail guide plates are arranged in a manner forming a funnel shape,
wherein a slide clearance is formed between the opposing nail guide plates; 
a lower surface provided with a nail output interface; 
wherein the upper surface is provided with a nail inlet hole vertically connected to the nail output interface, a front side of nail inlet hole is connected to a rear side of longitudinal slideway; 
a front sidewall of the piston seat is provided with a piston hole and a nail push hole adjacent to the piston hole, wherein the nail push hole is connected to the longitudinal slideway;
a front orifice of the piston hole; 
a rear sidewall provided with a spacing hole connected to the piston hole; 
an upper magnet provided on an upper part of an inner wall at the junction of the slideways; and
a lower magnet provided on a lower part of the inner wall at the junction of the slideways;
a nail push block located in the nail push hole, wherein the nail push block comprises a shape which matches a shape of the nail push hole, wherein the nail push block is configured to extend into the longitudinal slideway, wherein a width of nail push block is smaller than a width of the slide clearance; 
a piston cover provided at the front orifice of the piston hole; 
a piston located in the piston hole, wherein the piston comprises a shape which matches a shape of the piston hole, wherein the piston further comprises:
a front end provided with a front piston rod, wherein the front piston rod comprises a shape which matches a shape of an opening of the piston cover such that the front piston rod extends through the piston cover, and wherein the front piston rod is connected to the nail push block;
a back end provided with a back piston rod, wherein the back piston rod comprises a shape which matches a shape of the spacing hole; and
a first air delivery device and a second air delivery device, wherein the air delivery devices implement a forward-backward reciprocating action of the piston.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Inzoli (USP 3,854,648) discloses another fastener supply device with a piston like arrangement.
-Grikis (USP 4,389,012) discloses a nail supply device for a nail gun comprising magnets and feed piston. 
-Dewey (USP 5,199,506) discloses a fastener supply device with piston. 
-Young (USP 5,014,876 and USP 5,480,087) discloses a pneumatic fastener supply device.
-Willis (USP 4,278,184) discloses a pneumatic fastener supply device with a piston actuator.
-Ehrlich (USP 3,900,131) and Spisak (USP 3,448,236) disclose a pneumatic fastener supply devices with a piston actuator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/8/2021